Citation Nr: 0416359	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
joint disease of the right knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for left cuboid 
fracture, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for low back disability 
to include degenerative joint disease of the right sacroiliac 
joint.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1998 to January 
2001,

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


REMAND

Initially, the Board notes that legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).

Specifically, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  

In this case, the appellant has not been informed of VA's 
duty to assist him with regard to the claims on appeal.  
Under the circumstances, the Board has determined that it 
cannot issue a decision on the appellant's claims without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the appellant's claims under the legislative 
changes contained in the Veterans Claims Assistance Act and 
insure compliance with that legislation with respect to both 
the duty to assist and the duty to notify.  

Additionally, the Board notes that the examiner in the 
February 2002 VA examination did not have the veteran's 
claims folder available for review in conjunction with the 
examination.  In this regard, the Board notes that a review 
of the veteran's service medical records show treatment for 
his back and a report of February 2002 X-rays revealed right 
sacroiliac joint focal sclerosis suggestive of mild 
degenerative joint disease.  Examinations of the foot and 
knee were again performed without benefit of the claims 
folder.  Therefore, the Board has determined that the veteran 
should be scheduled for another VA examination wherein the 
examiner has the benefit of reviewing the veteran's claims 
folder.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
informing the appellant of VA's duty to 
assist him with his claims on appeal and 
requesting that he submit to VA any 
evidence in his possession pertaining to 
the claims on appeal.  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
in order to ascertain the nature and 
severity of the right knee and left foot 
disabilities as well as to ascertain the 
proper diagnosis and etiology of any low 
back disability present.  With respect to 
the knee and foot disabilities all signs 
and symptoms  of disability should be 
described in detail. Furthermore, in 
addition to addressing range of motion, 
the examiner is requested to specifically 
address the extent, if any, of functional 
loss due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  
With respect to the low back disability, 
the examiner should provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current back disorder 
found is related to the veteran's 
service, to include the back problems for 
which he was treated therein.  In this 
regard, the examiner's attention is 
directed to the service medical records 
dated February 4, 1999 and February 18, 
1999.  The claims folder and a copy of 
this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




